DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-19 directed to an invention non-elected with traverse in the reply filed on 9/08/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Response to Amendment
Claims 1-2, 5-8 and 10-22 are currently pending.  Claims 12-19 are withdrawn from further consideration as being drawn to an nonelected invention.  In response to the Office Action mailed 5/27/2021 applicant amended claim 1 and 22.
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/26/2021, with respect to claims 1 and 22 have been fully considered and are persuasive.  Claim 1 and claim 22 were amended to overcome the prior art of record.
Allowable Subject Matter
Claims 1-2, 5-8, 10-11 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the Bragg reflection layer is located at a side of the first quantum dot light-emitting portion departing from the base substrate, and is configured to at least transmit a part of light having a first wavelength emitted from a light source; and configured to at least partially reflect light having a second wavelength emitted from the first quantum dot light-emitting portion toward the Bragg reflection layer.”
Claims 1-2, 5-8, 10-11 and 20-21 are allowable due to dependency to claim 1.
US 20190196259 A1 to Lee et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Lee discloses various limitations of base claim 1: a color filter sheet, comprising: a base substrate (Fig. 2 substrate SUB1); a first quantum dot light-emitting portion located on the base substrate (See Fig. 2 first wavelength conversion part WC1, para 54), wherein the first quantum dot light-emitting portion has a light incident surface departing from the base substrate (See Fig. 2) and a light emergent surface facing the base substrate (See Fig. 2), the first quantum dot light-emitting portion is configured to emit light having a second wavelength after excitation with light having a first wavelength from the light incident surface (para 53), wherein the light incident surface of the first quantum dot light-emitting portion is a convex surface (See Fig. 2 and Fig. 3).
However, Lee does not disclose that “the Bragg reflection layer is located at a side of the first quantum dot light-emitting portion departing from the base substrate, and is configured to at 
Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 22.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the color filter sheet further comprises a Bragg reflection layer, wherein the Bragg reflection layer is located at a side of the first quantum dot light-emitting portion departing from the base substrate, and is configured to at least transmit a part of light having a first wavelength emitted from a light source; and configured to at least partially reflect light having a second wavelength emitted from the first quantum dot light-emitting portion toward the Bragg reflection layer, wherein a projection of the Bragg reflection layer on the base substrate covers a projection of the first quantum dot light-emitting portion on the base substrate.”
US 20190196259 A1 to Lee et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 22.  Specifically, Lee discloses various limitations of base claim 22: a color filter sheet, comprising: a base substrate (Fig. 2 substrate SUB1); a first quantum dot light-emitting portion located on the base substrate (See Fig. 2 first wavelength conversion part WC1, para 54), wherein the first quantum dot light-emitting portion has a light incident surface departing from the base substrate (See Fig. 2) and a light emergent surface facing the base substrate (See Fig. 2), the first quantum dot light-emitting portion is configured to emit light having a second wavelength after excitation with light having a first wavelength from the light 
However, Lee does not disclose that “the color filter sheet further comprises a Bragg reflection layer, wherein the Bragg reflection layer is located at a side of the first quantum dot light-emitting portion departing from the base substrate, and is configured to at least transmit a part of light having a first wavelength emitted from a light source; and configured to at least partially reflect light having a second wavelength emitted from the first quantum dot light-emitting portion toward the Bragg reflection layer, wherein a projection of the Bragg reflection layer on the base substrate covers a projection of the first quantum dot light-emitting portion on the base substrate.”  
Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 22.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/            Primary Examiner, Art Unit 2871